DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
	Application Status
Claims 1-21 are pending, and claims 1-2 and 7-21 have been examined in this application as being drawn to the elected invention. 
The claims of the most recently submitted claim set have been considered, and are the claims submitted on 01/31/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 was filed after the mailing date of the Final Action on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 6 “the tab” lacks antecedent basis.
Claim 15 line 3 “the tab” lacks antecedent basis.
Claim 20 line 2 “the tab” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014134371 A1) to Lazarchik in view of (US 5630290 A) to Wade and (US 5915948 A) to Kunze.
In regards to claim 1, Lazarchik teaches an insect trapping cartridge (Lazarchik; 814) for use with a base (Lazarchik; 812), comprising: a proximal end (Lazarchik; end with 850) receivable into a base during use (Lazarchik; see FIG 22), the proximal end comprising a substantially planar, longitudinally extending tab (Lazarchik; 818) having a first side edge and a second side edge (Lazarchik; lateral edges on either side of 818); a distal end opposite the proximal end (Lazarchik; furthest bottom end of 818); an elongate enclosure for receiving an insect (Lazarchik; 646 and 644, where insects received in 644); an adhesive surface (Lazarchik; 640) for trapping the insect; wherein the insect trapping cartridge has a longitudinal centerline dividing the insect trapping cartridge into lateral sides (Lazarchik; can be seen in annotated FIG 21 with the dotted line); and wherein the first side edge and the second side edge of the substantially planar, longitudinally extending tab are each laterally offset from the longitudinal centerline of the insect trapping cartridge (Lazarchik; the edges of either of 818 are not centered on the longitudinal centerline, and are therefore laterally offset).

    PNG
    media_image1.png
    448
    274
    media_image1.png
    Greyscale

Lazarchik fails to teach
Wherein the first side edge and the second side edge converge at a proximal end of the tab and the width of the substantially planar, elongate tab decreases towards the proximal end of the tab;
the first side edge and second side edge positioned on a same lateral side of the insect trapping cartridge.  
Wade teaches wherein the first side edge and the second side edge (Wade; either edge of tab 50, see FIG 6 below) converge at a proximal end of the tab and the width of the substantially planar, elongate tab decreases towards the proximal end of the tab (Wade; where the width of tab 50 decreases as it gets to the end of the tab, see FIG 6);

    PNG
    media_image2.png
    733
    671
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lazarchik such that its tab has a curved profile such as the one taught by Wade. The curved tab is advantageous in that it eliminates the corners of the tab, and facilitates insertion of the tab into a slot since there are no corners which could interfere with the edges of the slot, making it easier for users to exchange the adhesive insert.
Lazarchik as modified by Wade fail to teach the first side edge and second side edge positioned on a same lateral side of the insect trapping cartridge.  
Kunze teaches a substantially planar, longitudinally extending tab with a first side edge and a second side edge positioned on a same lateral side of an insect trapping adhesive (Kunze; see where tabs on outer ends of 18a, 18b are located offset from the center, with the two sides of the tab on the same lateral sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Lazarchik such that its repositioned offset from the centerline, with each of the side edges positioned on the same lateral side as taught by Kunze.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the tab to be offset from the center, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Repositioning the tabs would be advantageous in order to assist in positioning the adhesive board on the base.

In regards to claim 2, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein the tab (Lazarchik; 818) extends proximally away from the elongate enclosure (Lazarchik; 646 and 644, where insects received in 644).  

In regards to claim 7, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein a front face (Lazarchik; Annotated L2 Below) defines at least part of the elongate enclosure (Lazarchik; 646 and 644, where insects received in 644) and the proximal end is inwardly recessed from the front face (Lazarchik; see any of L1 below which is recessed).  

    PNG
    media_image3.png
    488
    558
    media_image3.png
    Greyscale

In regards to claim 8, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, but fails to explicitly teach wherein the proximal end has a height from 25 mm to 35 mm.  
	However, it would have been an obvious matter of design choice to make the proximal end have a height from 25-35 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the height of the proximal section lacks criticality, as page 29 of specification in the instant application states that the height can be 25-35 mm and correlates with the depth of cavity 1020, but does not state why this is essential to the functionality of the device itself.
	Making the proximal end have a height of 25-35 mm can be advantageous in order to provide a portion of the device that can be held securely within the corresponding opening.

In regards to claim 9, Lazarchik as modified by Wade and Kunze teaches the insect trapping device according to claim 1, but fail to explicitly teach wherein the proximal end has a depth from 12 mm to 18 mm. 
However, it would have been an obvious matter of design choice to make the proximal end have a depth of 12 mm to 18 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the depth of the proximal end lacks criticality, as page 31 line 27 of the specification describes the depth of the proximal end 1052 can be for example from 12 mm to 18 mm but this does not state criticality or why this is essential to the functionality of the device.
The proximal end having a depth from 12-18mm can be advantageous in order to provide a thicker and more stable lower surface to fit into the base. 
	
In regards to claim 10, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, but fails to explicitly teach wherein the tab has a longitudinal centerline that is laterally offset from the longitudinal centerline of the cartridge by 11 mm to 15 mm.  
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the tab to be offset from the center by 11-15 mm, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, the position of the tab lacks criticality, page 33 line 8-16 of specification of the instant application states the offset distance can be 11 to 15 mm in some configurations, but does not state criticality for this specific offset distance so long as the tab itself is offset from the centerline and does not overlap with the longitudinal centerline, which is taught by Lazarchik and Kunze.
	Repositioning the tab such that it’s offset by a distance of 11-15 mm may be advantageous in order to ensure appropriate spacing away from the center to assist in positioning the cartridge within the corresponding opening.

In regards to claim 11, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, but fail to explicitly teach wherein the tab has a bottom portion having a longitudinal length distally extending at least 10 mm from a proximal-most point of the bottom portion.  
However, it would have been an obvious matter of design choice to make the tab have a length of at least 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the length of the tab lacks criticality, as page 32 line 29 - page 33 line 2 of the specification states a variety of ranges for the longitudinal length of the tab, including a range from 8mm to 50mm as examples, and does not state criticality for the functionality of the tab’s length specifically being at least 10 mm.
The tab being at least 10 mm may be advantageous in that a larger tab would be held in a deeper corresponding opening, and would provide a much more secure grip on the tab. 

In regards to claim 12, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein the substantially planar, longitudinally extending tab has an overall width that is less than 25% of the overall width of the proximal end of the cartridge.  
However, it would have been an obvious matter of design choice to make the tab have an overall width less than 25% of the overall width of the proximal end of the cartridge, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, the width of the tab lacks criticality, as page 32 lines 27-29 states that the lateral width of the tab can be less than 25% of the lateral width as an example, but fails to provide criticality as to the functionality of this sizing. 
The lateral width of the tab being less than 25% of the lateral width of the proximal end can be advantageous to decrease the amount of material required to make the device, thus making it more cost efficient, but additionally ensuring the tab is still large enough to actuate the switch itself.

In regards to claim 13, Lazarchik as modified by Wade and Kunze teaches an insect trapping cartridge according to claim 1, further comprising an opening (Lazarchik; openings 620) through which an insect may enter the elongate enclosure (Lazarchik; see FIG 1).  

In regards to claim 14, Lazarchik as modified by Wade and Kunze teaches an insect trapping cartridge according to claim 1, wherein the adhesive surface (Lazarchik; 640) is disposed at least partially within the elongate enclosure (Lazarchik; see FIG 18).  

In regards to claim 15, Lazarchik as modified by Wade and Kunze teaches an insect trapping cartridge according to claim 1, wherein the insect trapping cartridge further comprises a front surface (Lazarchik; Annotated L1 Below) and a rear surface (Lazarchik; Annotated L3 Below) and the tab is disposed midway between the front surface and the rear surface (Lazarchik; see FIG 23).

 
    PNG
    media_image4.png
    488
    558
    media_image4.png
    Greyscale


In regards to claim 16, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein the insect trapping cartridge further comprises a bottom opening (Lazarchik; 632 or annotated L4 below) disposed adjacent to the proximal end.

    PNG
    media_image5.png
    240
    493
    media_image5.png
    Greyscale

In regards to claim 18, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 1, wherein the elongate enclosure (Lazarchik; 646 and 644, where insects received in 644) comprises a front elongate enclosure (Lazarchik; 644) and a rear elongate enclosure (Lazarchik; 646).
  
In regards to claim 19, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 18, further comprising a divider (Lazarchik; the board on which adhesive 640 is placed) that divides the elongate enclosure into the front elongate enclosure (Lazarchik; 644) and the rear elongate enclosure (Lazarchik; 646).  

In regards to claim 20, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein the tab (Lazarchik; 818) is configured to pass through an offset slot in a base having a switch (Lazarchik as modified by Kunze to make an offset tab, and Lazarchik [0136] where the tab 818 is inserted into a switch 820).

In regards to claim 21, Lazarchik as modified by Wade and Kunze teach wherein the first side edge and the second side edge of the substantially planar, elongate tab are curved (Wade; see FIG 6 where each edge of the tab 50 are curved such that a width decreases and converges at a proximal end).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014134371 A1) to Lazarchik as modified by (US 5630290 A) to Wade and (US 5915948 A) to Kunze as applied to claim 16 above in further view of (US 6886292 B2) to Studer.
In regards to claim 17, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 16, but fails to explicitly teach wherein the bottom opening extends substantially from one side edge of the insect trapping cartridge to an opposite side edge of the insect trapping cartridge.
Studer teaches wherein the bottom opening (Studer; Annotated S1 below) extends substantially from one side edge of the insect trapping cartridge to the opposite side edge of the insect trapping cartridge (Studer; see FIG 2, where the opening extends across the entire bottom side of the cartridge).

    PNG
    media_image6.png
    559
    460
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of Lazarchik as modified by Wade and Kunze extends substantially from one side edge of the cartridge to the opposite side edge of the cartridge as taught by Studer. This is advantageous because it uses less material, decreasing the cost of the device as well as widening the opening to allow more light to pass through for attracting insects.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 in the argument filed on 01/31/2022 have been considered but are moot because the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                         /DARREN W ARK/Primary Examiner, Art Unit 3647